Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I, indicated to read on claims 1-6, 9-15 and 18-20, in the reply filed on 9 June 2022 is acknowledged.  The traversal is on the following ground(s): 
(1) The Examiner's restriction requirement is improper and must be withdrawn because (paraphrasing) where the claims of an application define the same essential characteristics of a single disclosed embodiment of an invention, restriction there between should never be required. See M.P.E.P. § 806.03,., and in this instant case all of the pending claims may include a piston that may be moved to a closed position to restrict the flow of vapor to the compressor.  This is not persuasive because the biasing system for the piston is clearly disclosed and claimed as being one or the other of a spring or pressurized fluid source. These are two separate means to actuate the piston.  There is no disclosure or evidence on the record indicating these two actuation means are combinable, it is either one or the other, not both or features of both.  Further, Applicant has not admitted on the record that these species are obvious variants of one another. 
2) There is no ground of lack of serious burden in examining both species.   This is also not persuasive examining both species requires different search strategies and techniques, different key words for text searches, as well as searching ancillary areas for the pressurized fluid biasing system.   Art applied to one species will not necessarily be applied to the other, requiring multiple or parallel rejections, resulting in a serious search and examination burden.
3) That "[p]iecmeal examination should be avoided as much as possible.  This argument is not necessarily understood because claims to each elected species will be examined completely on the merits.  Piecemeal examination refers to examining parts of an application incompletely in a series of Office-actions in opposition to the goal of compact prosecution.  To this point, examining separate species is not considered piecemeal examination.  
With these reasons in mind, the traversal is not found to be persuasive. 
The requirement is still deemed proper and is therefore made FINAL.

Withdrawn Claims
In the response above, Applicant indicates that claim 9 is grouped with the elected Species I claims.  However, claim 9 is dependent upon withdrawn claims 7 and 8, drawn to features of the non-elected species.  Claim 9 does not read on elected Species I.
Therefore, claims 7-9, 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in its response as indicated above.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The recited biasing system configured to … in claims 1 and 10.  The biasing system is described in the specification at para.’s 0038-0041, inter alia, as being one of two separate embodiments, a spring or a pressurized fluid source.  Examination will be on the merits of the spring embodiment as set forth above in the response to the species election requirement.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U. S. Patent Application Publication No. 2019/0048873) in view of Englund (U. S. Patent No. 5063750).
As to claim 1, Lee discloses an economizer control system (FIG.’s 1-3, Abstract, para. 0004, although Lee does not use the term “economizer”, Lee indicates that its system uses intermediate pressure fluid from the condenser of a refrigeration system to inject fluid into the compressor and improve efficiency, which is equivalent to how an economizer cycle is used in conventional screw compressors) for a vapor compression system, comprising: 
a compressor 100 (FIG. 3, para. 0020) including a compression area 101 (para. 0021), a piston chamber (FIG.s’ 5 & 6, formed within valve 200), and an economizer inlet (para. 0023, “injection port 120” – this is connected to the outlet 202 of valve 200 which has inlet connection 201 from intermediate pressure source/economizer, forming the recited economizer inlet) configured to receive economizer vapor into the compression area 101 (para. 0024, via valve 200 broadly, not directly);
a piston 220 (para. 0025, valve body forming recited piston) disposed within the piston chamber (FIG.s’ 5 & 6, formed within valve 200, as shown)  and configured to contact the economizer vapor (via connection 201), wherein the piston 220 is moveable between an open position (FIG. 5, shown) that opens the flow path and a closed position (FIG. 6, para. 0046, as shown) that closes the flow path; and 
a biasing system 230 (para.’s 0043-0046, elastic object interpreted as forming equivalent to Applicant’s disclosed biasing system, i. e.,  the spring embodiment) configured to apply force to the piston to bias the piston toward the closed position (para. 0046, indicating biasing in open/close position, as shown).
However, Lee is silent as to the compressor explicitly including the valve piston chamber with the flow path extending between the economizer inlet and the compression area with at least a portion of the flow path traversing the piston chamber.  Lee discloses its valve being broadly installed on an intermediate pressure flow path (para. 0023) but does not explicitly show the valve located in the compressor housing with the flow path arranged in the manner claimed.  That is, Lee shows a separate or external valve arrangement.  However, locating the valve integrally within a compressor housing is well known.  In this regard, Englund teaches a compressor 10 comprising a flow path for an intermediate pressure channel 30 (equivalent to Lee’s intermediate pressure flow path) connected to the compression chamber of the compressor (FIG. 2-4, col. 3, lls. 30-50) including valve 36 with a piston 46 arranged in piston chamber 48 (col. 4, lls 10-25, as shown) with the flow path traversing the piston chamber (as shown).  This arrangement is the simple result of locating the valve and fluid connections integrally in the compressor housing.  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to modify Lee so that its valve is located in a flow path between the inlet and compression area, so the flow path traverses the piston chamber, in order to conveniently form the valve and piston integrally within the housing of the compressor next to the compression chamber, as demonstrated by Englund.   And, providing the valve integrally within the compressor housing would have been obvious to one having ordinary skill in the art in order to provide a compact form factor for the installation since it has been commonly held that forming components integrally requires only routine skill in the art. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). 
Note:  Englund is only being relied upon to teach locating the valve and its fluid inlet connection(s) integrally in the compressor housing in communication with the compression area.  
As to claim 2, Lee discloses the biasing system is configured to transition the piston 220 to the open position in response to the economizer vapor having at least a threshold pressure (para. 0037, discussing valve body 220, the piston, moving to open when pressure equal or higher than intermediate pressure, interpreted as recited threshold pressure).
As to claim 5, Lee, as modified by Englund, teaches the biasing system is integrated within a housing of the compressor (upon modification).
As to claim 6, Lee discloses the biasing system 230 comprises a spring (spring depicted in FIG.’s 4 & 5) disposed between a surface of the piston 220 and an opposing surface of the piston chamber 203 (as shown).
As to claim 18, Lee, as modified by Englund, collectively discloses, teaches or suggests a method of economizing a vapor compression system using a controller (Lee – FIG.’s 3-6, Abstract, preamble limitation given lesser weight inasmuch as using a controller can mean using different types hardware or other control/actuation means; note that combined apparatus taught by applied art inherently performs recited method steps during operation1), comprising: 
directing economizer vapor from an economizer to an economizer inlet (Lee – para. 0023, “injection port 120” – this is connected to the outlet 202 of valve 200 which has inlet connection 201 from intermediate pressure source/economizer, forming the recited economizer inlet) of a housing of a  compressor (Lee – 100);
biasing a piston (Lee – 220, para. 0025, valve body forming recited piston) disposed within the piston chamber (Lee – 203)  toward a closed position via a biasing system (Lee – 230, para.’s 0043-0046, elastic object interpreted recited biasing system, specifically the spring embodiment) of the vapor compression system, wherein the piston in the closed position is configured to block the flow path (Lee – FIG. 5, as shown) to fluidly separate the economizer inlet from the compression area; and 
in response to the economizer vapor having at least a threshold pressure, enabling the economizer vapor to move the piston to an open position (Lee – FIG. 5, as shown) that enables the economizer vapor to flow to the compression area from the piston chamber (Lee - para. 0037, discussing valve body 220, the piston, moving to open when pressure equal or higher than intermediate pressure, interpreted as recited threshold pressure; see also para. 0047).
However, Lee is silent as to the housing comprises a flow path that traverses a piston chamber of the housing and extends between the economizer inlet and a compression area of the housing.  Lee appears to show an external valve arrangement.  However, forming a valve integrally within the compressor housing is well known.  In this regard, Englund teaches a compressor 10 having a housing 64 comprising a flow path 30, 32 for an intermediate pressure channel (equivalent to Lee’s intermediate pressure flow path) connected to the compression area 58 (FIG. 2-4, col. 3, lls. 30-50). Englund further teaches a valve 36 with a piston 46 arranged in piston chamber 48 (col. 4, lls 10-25, as shown) with the flow path 30, 32 traversing the piston chamber (as shown).  This arrangement is the simple result of locating the valve and fluid connections integrally in the compressor housing.  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to modify Lee so that its valve is located in a flow path between the inlet and compression area in the compressor housing so the flow path traverses the piston chamber, in order to conveniently form the valve and piston integrally within the housing of the compressor next to the compression chamber, as demonstrated by Englund.  And, providing the valve integrally within the compressor housing would have been obvious to one having ordinary skill in the art in order to provide a compact form factor for the installation since it has been commonly held that forming components integrally requires only routine skill in the art. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). 
As to claim 19, Lee, as modified by Englund, collectively discloses, teaches or suggests that in response to the economizer vapor having less than the threshold pressure, maintaining the piston in the closed position (Lee – FIG. 6, as shown)  to block the economizer vapor from flowing to the compression area from the piston chamber and to block fluid from the compression area from flowing to the economizer (Lee – para. 0034, moving the valve body, the piston, to closed position, due to pressure difference, interpreted as less than recited pressure threshold).
As to claim 20, Lee, as modified by Englund, collectively discloses, teaches or suggests biasing the piston to the closed position via a spring (Lee – 230, para. 0046, FIG. 6, discussing moving valve body, the piston, to open/close position due to action of the elastic object, the spring) or a pressurized fluid flow that is configured to apply a biasing force to a surface of the piston.





Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 3, the prior art of record either alone or in combination does not teach or fairly suggest the economizer control system of claim 1 with the flow path comprising a channel having a first end defined by the economizer inlet and a second end defined by the piston chamber; and a passageway having a third end defined by the piston chamber and a fourth end defined by the compression area, wherein the piston in the closed position is configured to seal the third end of the passageway to close the flow path.
Claims 4 depends from claim 3.

With respect to independent claim 10 and dependents, the prior art of record either alone or in combination does not teach or fairly suggest the vapor compression system of claim 10 with each recited limitation specifically including a economizer and a compressor having a housing comprising: a channel configured to receive vapor from the vapor outlet of the economizer, and a passageway disposed between and communicatively coupled with the channel and the compression area, wherein the passageway extends crosswise to the channel and is configured to direct the vapor from the channel to the compression area, and a biasing system configured to enable the piston to move to an open position in which the piston enables the vapor to flow from the channel, through the passageway, and into the compression area.
It is the Examiner’s opinion that modifying the applied art so that the channel for the economizer vapor and passageway is configured in the manner claimed would not be contemplated nor foreseeable without the benefit of the disclosure of the instant invention. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nagato (European Patent Application Publication No. EP 0203477) discloses a state of the art refrigeration system using an economizer 8. 
Ohman (U. S. Patent No. 5816055) discloses a refrigeration system with an economizer 14 and actively controlled valve 17 responsive to temperature or pressure for feeding vapor to the compressor (FIG.’s 1 & 2, Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King,  231 USPQ 136 (Fed. Cir. 1986)